Title: To Benjamin Franklin from Sartine, 2 April 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 2. Avril 1780.
J’ai l’honneur, Monsieur, de vous envoyer ci joint un mémoire imprimé qui m’a été adressé par les armateurs du Corsaire François qui faisoit partie de l’Escadre du Commodore Paul Jones. Ils réclament leur Part dans la totalité des Prises faites par cette Escadre combinée; Ils établissent leurs prétentions sur des faits qui paroissent mériter votre attention; Je vous prie de vouloir bien me faire part du Jugement que vous en aurez porté.
J’ai l’honneur d’etre, Monsieur, avec la Consideration la plus distinguée, votre tres humble et très obeissant Serviteur.
(signé) De Sartine
M. Franklin.